Citation Nr: 0328222	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-16 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right Achilles tendonitis with a history of 
gastrocnemius tear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left Achilles tendonitis.

3.  Entitlement to an initial rating for tinea cruris and 
tinea pedis with onychomycosis, in excess of 10 percent from 
January 1, 1996, to December 25, 2000, and in excess of 30 
percent from December 26, 2000.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

In a May 2002 decision, the Board granted the veteran's 
claims for an initial evaluation in excess of 10 percent for 
hiatal hernia and an initial evaluation in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine with headaches, evaluated as 20 percent 
disabling from January 1, 1996, to December 25, 2000, and as 
30 percent disabling from December 26, 2000.  The Board also 
denied the veteran's claim for an increased initial 
evaluation for hemorrhoids.  In a lengthy Introduction, the 
Board set forth the procedural history of the veteran's 
claims.  At that time, the Board noted that it was 
undertaking additional development regarding the veteran's 
claims for increased evaluations for his service-connected 
left and right Achilles tendonitis and skin disabilities, 
which would be the subjects of a later decision.  




REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  Second, VA has a duty to notify the claimant as to 
any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Consistent with the new development regulations, the Board 
undertook additional development regarding the veteran's 
claims for increased ratings for his service-connected right 
and left Achilles tendonitis, and tinea cruris and tinea 
pedis with onychomycosis, as set forth in an internal Board 
memorandum dated in May 2002.  That development consisted of 
affording the veteran a new VA examination for his left and 
right Achilles tendonitis and skin disabilities, which was 
performed in September 2002.  

Also, the Board observes that the veteran's service-connected 
tinea cruris and tinea pedis with onychomycosis, evaluated as 
10 percent disabling from January 1, 1996, to December 25, 
2000, and as 30 percent disabling from December 26, 2000, is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806-7813 
(2003).  However, effective August 30, 2002, the rating 
schedule for evaluation of skin disabilities was amended.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2003)).  Since this change in law occurred 
while the appeal was pending, the Board must apply the 
version of the law that is more favorable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the Board must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Nevertheless, prior to 
consideration of the veteran's claim regarding his service-
connected skin disability and, in the interest of due 
process, the veteran must be provided with a supplemental 
statement of the case (SSOC) that advises him of the new 
regulations.  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO advised the veteran 
of the VCAA in a letter dated in April 2001, he was only 
given 60 days within which to submit additional evidence.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Further, in an October 2002 letter, the Board provided the 
veteran with a copy of the September 2002 VA examination 
report noted above.  The Board also advised the veteran that 
he had 60 days within which to respond.  A copy of that 
letter was also sent to the veteran's accredited service 
representative of record.  See Charles v. Principi and 
Quartuccio v. Principi, supra.  In a December 2002 signed 
statement, the veteran advised the Board that he had no more 
evidence or argument to present and, in a separate statement 
dated the same month, the veteran's accredited service 
representative also stated that the veteran "ha[s] no 
additional evidence or argument for consideration."
 
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Such notice 
should specifically apprise the veteran of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorders at issue since June 
2001.  The RO should then request all 
pertinent medical records from these 
medical providers.

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.

4.	Thereafter, the RO should readjudicate the 
veteran's claims for an initial rating in 
excess of 10 percent for right Achilles 
tendonitis with a history of gastrocnemius 
tear; an initial rating in excess of 10 
percent for left Achilles tendonitis; and 
initial evaluations for tinea cruris and 
tinea pedis with onychmycosis, in excess 
of 10 percent from January 1, 1996 to 
December 25, 2000 and in excess of 30 
percent from December 26, 2000.  The RO 
should also give consideration to the 
possibility of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
(including the new regulations for 
evaluating skin disabilities, effective 
prior to and after August 30, 2002) since 
the June 2001 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


